 368DECISIONS OFNATIONALLABOR RELATIONS BOARDEdward R.Carey, Paul Dean and C.S. Davis,Trusteesof the United Mine Workers of America Welfareand Retirement FundandLouis KrempaskyandRobert A. Olds, Sr.United Mine Workers of AmericaandLouis Krempa-skyandRobert A.Olds, Sr.Cases 5-CA-5085-1,5-CA-5085-2, 5-CB-1162, and 5-CB-1163January 23, 1973DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERS JENKINSAND KENNEDYOn April 21, 1972, Administrative Law Judge IBenjamin K. Blackburn issued the attached Decisionin this proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and EdwardR. Carey, Paul Dean, and C. S. Davis, trustees of theUnitedMineWorkers of America Welfare andRetirement Fund, hereafter called Respondent Fundor the Fund, filed cross-exceptions and an answeringbrief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judge,except as modified below, and to adopt his recom-mended Order.The pertinent facts in this case, more fully set forthin the Administrative Law Judge's Decision, are asfollows. At all times relevant herein, Robert A. Olds,Sr., and Louis Krempasky were claimsexaminers attheWashington, D.C., office of Respondent Fundand were also officersin a unionof the Fund'semployees, hereafter called Local 13410. Local 13410for several years prior to September 1970 wasaffiliated with the United Mine Workers of America.InAugust 1970, Olds and Krempasky becameinvolved in an effort to disaffiliate Local 13410 fromthe Union and to start a new union. In pursuance ofthisaim they disseminated information to Local13410members concerning the reasons for thedisaffiliation,carriedout a mail ballot on thedisaffiliation question and on the questionof namingand starting a new union, and obtained over 200dues checkoff authorization cards in behalf of thedisaffiliated Local 13410 which they presented to theFund in January 1971. They also became involved in'The Title of "Trial Examiner"was changed to "Administrative LawJudge"effective August19, 1972litigationbetween Local 13410 and the Union, inconnectionwith which their depositionswere takenover a period of 3 days and they ultimatelytestifiedin court on November 12 and 13, 1970. All the aboveactivitiesoccurred between mid-August 1970 andmid-January 1971.One feature of their work with the Fundthat wasextremely important to Olds and Krempasky was theopportunity to do workas field examiners.This workwas normallyassignedby theirsupervisor,HarmonKelley, the chief of the Fund's field operations, andinvolved field travel tothe variousdistricts of theUnion to check dues records ofunionmembersapplying for fund benefits. Prior to January 1971,field examiners were paid an extra$10 a day abovetheir regularsalary;thereafterthey were paid $20 aday. In the preceding 5 years Olds and Krempaskyhad earnedsubstantial sumsfrom fieldtravel, sinceeach traveledan averageof 67 and 55 days a year,respectively.Between September1970 and January 6, 1971,Harmon Kelleyceased assigningOlds and Krempa-sky tofield travel.His testimony,as corroborated bythat of Krempasky, was that he did sobecause hebelieved theywere toobusywith the union activitiesmentionedabove to be able to leave Washington forextended periods. When they complainedto him onJanuary 6 of the lack of field travel and informedhim theywereavailable for it, he immediately gaveeacha field travelassignment.He assigned Olds tovisittheUnion'sDistrict4 on February 1 andKrempasky to visit District 2 on February 16.However, when Olds visited District 4,its president,JamesKelly, would notpermit him to examine thedues recordsof union membersbecause Olds wasinvolvedin the movement to disaffiliateLocal 13410from the Union. On the same day, Edward Carey,the Union'sgeneral counsel,called Harmon Kelleyto inform him that the Union was consideringwhether to permit Fund employees who were notunionmembers to examine union duesrecords.Although Carey promisedto informKelley of theUnion's ultimate decision,he did not do so.After receiving Carey's call, Kelley thought "itwould be futile to send anyoneintothe fieldif it wasknown theywere one of the men that weretrying toform thisindependent union. . . knowing perhapsthat [anyonesent] wouldnot be able tofulfill theassignment."He thereforeceased assigning anyLocal 13410 members to field travel,instead assign-ing Fund employeeswho were unionmembers. OnFebruary 5, he had Krempasky call the president ofDistrict2, John Lease,to determinewhether Krem-pasky would be permittedto examinethe district's201NLRB No. 48 EDWARDCAREY, ET AL.,TRUSTEES OF UMWrecords.Lease asserted that he had heard of thedisaffiliation effort, that he would let only unionmembers examine the district's records, and that hewanted Kelley to call him before sending any fieldexaminer to his district. Kelley therefore canceledKrempasky's trip to District 2 scheduled for Febru-ary 16.1.The Administrative Law Judge found that theFund violated Section 8(a)(3) and (1) of the Act byfailing to assign Olds and Krempasky to field travelbetween September 1970 and January 1971 so as toavoid hindering them in their union activities. TheFund excepted to this finding. We find merit in the,exception.The rationale for the Administrative Law Judge'sfinding is that the Fund encouraged membership inLocal 13410 when it gave special consideration toOlds' and Krempasky's need to remain in Washing-tonduring a time when they were admittedlyunusually occupied with Local 13410 affairs.Wedisagree for two reasons. First, the loss of field traveland its attendant earnings would not motivateanyone, Olds and Krempasky included, to becomemembers of Local 13410. And second, the Fund'saccommodation to their exercise of rights under theAct,which involved no active assistance to thatexercisewhatsoever, is the kind of reasonablecooperationwith union activities that we haveheretofore found lawful.2The General Counsel contends that there isanother basis for finding that the Fund violated theAct by failing to assign field travel to Olds andKrempasky between September and January; name-ly, that the denial was actually meant to punish themfor their activity on behalf of the Local 13410disaffiliationmovement. There are virtually no factsto support this contention. There can be no questionthat Olds and Krempasky were quite active in Local13410 affairs during the period in question and thatsuch activity in many instances necessitated theirpresence inWashington. This fact makes quiteplausible the reason for which Kelley assertedlyceased assigning them field travel. Kelley's lack ofpunitive intent is indicated by the fact that uponreceiving complaints on January 6 from Olds andKrempasky about his failure to assign them to fieldtravel, he immediately gave each field assignments.Finally, the Administrative Law Judge found, afterconsidering all the testimony, that Kelley failed tosend Olds and Krempasky on field trips in 1970because he wanted to avoid hindering them in theirunion activities.We therefore reject the GeneralCounsel's contention.2.With respect to the period after January 1971,369theAdministrative Law Judge found that he wasbarred by the Act's Section 10(b) from reaching thequestion whether the Union had violated the Act bydemanding that the Fund not send its nonunionemployees to examine the Union's records. TheAdministrative Law Judge further found that al-though the Fund had violated Section 8(a)(1) and (3)by complying with the Union's demand, it would noteffectuate the policies of the Act to remedy theviolation because, under the circumstances preclud-ing a remedyagainstthe Union, any remedy wouldbe both unjust and ineffective. He therefore recom-mended that the complaint be dismissed in itsentirety.The Fund excepted to the finding that itviolated the Act and the General Counsel exceptedto the failure to find that the Union had violated theAct and the failure to remedy the Fund's violation.We agree with the result reached by the Administra-tive Law Judge, but not for the reasons he stated.The Board has previously held that Section 8(a)(3)of the Act doesnot"protect employers as well asemployees from employer discrimination," and thatthus the termination of a business relationship withanother employer, even if it is caused by anantagonism toward the union activities being en-gaged in by the employees of the adversely affectedemployer, cannot be found to be a violation ofSection 8(a)(3) of our Act.Local No. 447, UnitedAssociation of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the United Statesand Canada, AFL-CIO (Malbaff Landscape Construc-tion),172NLRB No. 7. When the Union hererefused access to the Fund's employees, it was notacting in its capacity of representative of employees,but rather as an employer-or, perhaps moreaccurately, as an institutional entity comparable tothat of a business organization which has been doingbusiness with the Fund. It was in that capacity that itacted to discontinue, in part, its business relationshipwith the Fund. Whether such a partial cessation mayhave been a breach of any business relationship oragreement between the Union and the Fund, it wasnot, in our view, a breach of Section 8(a)(3) of thisAct.That being true, the Fund committed no secondary,or derivative, violation of Section 8(a)(3) when itdiscontinued engaging in the futile act of sending outemployees whom it knew could not gain the access tounion records which was needed if the employeeswere to perform any useful function.InFabric Services, Inc.,190 NLRB No. 105, theBoard adopted, without comment, an AdministrativeLaw Judge's findings that a respondent violatedSection 8(a)(1) by refusing access to an employee of2See, e.g.,Coamo Knitting Mills, Inc,150 NLRB 579 370DECISIONSOF NATIONALLABOR RELATIONS BOARDanother employer because of the employee's unionactivity-i.e.wearing a union insignia, and that hisown employer's requiring the removal of the insigniawas also an 8(a)(1) violation.Whether or not theimplicationsof that case square fully with thereasoninginMalbaff,we, in any event,do not believeithas direct applicability here.For, if there were anyviolation in the Union'sdenial of access to theFund's employees,the violation was caused by theUnion'sacts,and not by theFund.The Fund's onlyaction, as we have indicated above,was taken forbona fide business reasons-i.e., not to waste itsresources by sending out employees to do a job itknew they would not be permitted to do.3 TheAdministrative Law Judge found in that only adifficulty in applying an effective remedy.But theproblem finds deeper roots than remedial ones-itlies in Respondent's lack of culpability for whateverloss of earnings the employees may have suffered.Respondent could not control the Union's actions indenying access and, thus,Respondent neither initiat-ed, ratified,nor condoned the conditions whichmade it wholly impracticable to assign the employeesto field work. Under the circumstances,Respondentdid not violatethe Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNationalLaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the consolidated complaint bedismissed in its entirety.MEMBER KENNEDY,concurring:Iwould dismiss the consolidated complaint for thereasons stated in the Administrative Law Judge'sDecision.3Furthermore,theFund didnot, asinFabricServices,require theemployeesto discontinue their unionactivity.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEBENJAMIN K. BLACKBURN,Trial Examiner:The chargesinCases 5-CA-5085-1and 5-CA-5085-2 were filed onMarch 2, 1971, and served the same day. An amendedcharge was filed in each case on June 30,1971, and servedon July 1, 1971. Secondamended charges were filed onAugust 11, 1971. and served the same day. (The complaintdesignates the Respondent in these cases as "United MineWorkers of America Welfare and Retirement Fund." Atthe hearing,the caption was amended by agreement of allparties to designate the three present trustees of the fund asset forth above.) The charges in Cases 5-CB-1162 and5-CB-1163 were filed on August 11, 1971, and served thesame day. (The charge in Case 5-CB-1162 named District2,UnitedMine Workers of America,in addition to theInternationalUnion;the charge in Case5-CB-1163named District 4. The complaint also named Districts 2and 4 as Respondents in these cases.At the hearing,Districts 2 and 4 were dropped from the proceeding andthe caption amended by agreement of all parties as setforth above on a stipulation that Respondent Union wouldbe liable for any conduct of officials of Districts 2 and 4found violative herein.)The consolidated complaint wasissued on August30, 1971.The hearing was held inWashington,D.C., on February3 and 4,1972. The issuelitigated was whether Respondents violated Section 8(bX2)and (1)(A)and 8(a)(3) and(1)of the National laborRelationsAct, as amended,when Respondent Unionrefused the Charging Parties further access to its records,thus causing Respondent Fund to deny them trips toRespondentUnion'sdistrictoffices and the additionalcompensation which goes with such assignments.For thereasons set forth below,I find that any findings of unfairlabor practices in Cases 5-CB-1162and 5-CB-1163 arebarred bythe proviso to Section 10(b) of the Act and thatCases 5-CA-5085-1and 5-CA-5085-2 should be dis-missed because,absent an order against RespondentUnion,no meaningful order is possible against RespondentFund.Upon the entire record,including my observation of thedemeanor of the witnesses,and after due consideration ofbriefs,Imake the following:FINDINGS OF FACT1.JURISDICTIONRespondent Fund is an irrevocable trust for the benefitof employees in thecoal industry created bythe terms oftheNational BituminousCoal Wage Agreement of 1950between RespondentUnionand various coal operators. Itmaintains its principal office inWashington,D.C. Itannually receivesroyaltypayments in excess of $100million from coal operators in various States.It is engagedin commerce within the meaning of Section2(6) and (7) ofthe Act.RespondentUnionis a labor organization withinthe meaning of Section2(5) of the Act.11.THE UNFAIR LABOR PRACTICESA.Facts1.Local 13410'sdisaffiliation and trusteeshipIn the main,the factsareundisputed in this novelproceeding.Local 13410,affiliatedwith District 50 of theUnitedMine Workersof America,represented a unit ofRespondentFund's employees from the inception of thefund until1968. The unitconsisted of all employees in thefund'sWashington office,its 10 area medical offices, andtwo hospitals operatedby the fund.In 1968, shortly afterDistrict50 and the UnitedMine WorkersofAmericaparted company, Local 13410 disaffiliatedfromDistrict 50and affiliated with RespondentUnion, apparently underamicable circumstances.There isno formal,writtencollective-bargainingagreementbetweenRespondentFund and Local 13410. Local 13410engaged in negotia- EDWARDCAREY, ET AL.,TRUSTEES OF UMWtions for a cost-of-living raise with Respondent Fundduring 1970. Respondent Fund took the position thatcertain job classifications were supervisors and, therefore,not included in the negotiations. In August 1970 Local13410 accepted Respondent Fund's offer of a cost-of-livingraise for employees in classifications other than thoseRespondent Fund contended were supervisors. At thattime, and at all times relevant herein, Robert Olds waspresident of Local 13410 and Louis Krempasky was vicepresident. (Krempasky succeeded Olds as president in June1971.)On August 4, 1970, Trial Examiner Herman Corenmanhanded down his decision in the so-calledDenvercase(UnitedMine Workers of America Welfare andRetirementFund,192 NLRB No. 120). In it he found that RespondentFund had violated Section 8(a)(2) and (1) of the Actbecause its supervisors held the position, and carried outthe duties, of corresponding secretary in Local 13410;called,participated in, conducted, and presided at itsmeetings; solicited and procured memberships and check-off authorizations for it; and voted in its elections. He alsofound that the relationship of Respondent Fund to theUnited Mine Workers of America was such as to renderLocal 13410 incompetent to represent Respondent Fund'semployees. (The Board, on August 25, 1971, reversed onthe latter point.) Local 13410 participated as a Party inInterest in theDenvercase. Consequently, Trial ExaminerCorenman ordered that Respondent Fund cease recogniz-ing or dealing with Local 13410 and checking off dues forits benefit.On August 25, 1970, Olds mailed to union correspondingsecretaries in Respondent Fund's out-of-town facilities andposted in its Washington office an announcement of Local13410's next regular meeting. After setting forth part of theorder contained in Trial Examiner Corenman's decision intheDenvercase, these documents said, in pertinent part:It is clear that if our Union is to legally continue withthe single minded purpose of protecting and advancingthe interests of the employees it represents, we musttake steps to remove the conditions which warrantedthese recommendations. If they become law your localwill cease to be an effective bargaining agent for you.To this end the questions of (1) our continuedaffiliationwith the UMWA International (2) theremoving from our membership those persons consid-ered as supervisors and (3) the direction our currentDeath Benefit Fund will take will be discussed at ournext regular meeting August 28, 1970.The members who attended the August 28 meeting votedto disaffiliate from Respondent Union. To that end a mailballotof all the nonsupervisor members was set up.Executed ballots were due in Washington by September 14.The count was scheduled for September 21.Ballots were not sent to 58 members. These persons wereselected on the basis of a determination from union recordsby Local 13410's officers, principally Olds, that the 58persons occupied the jobs which Respondent Fund hadrefused to include in the recently negotiated cost-of-livingraise because Respondent Fund considered them to besupervisors. Instead, these 58 members were sent a letterdated September 2, 1970, and signed by Olds which read:371On behalf of the Local Union 13410 United MineWorkers of America,it ismy regrettable duty to haveto advise that the Union has been informed you are noteligible for membership because of your supervisory orexempted position with your employer.Such action is mandatory under the Labor Manage-mentRelationsAct as held in Case Number27-CA-2607 wherein thetrial examinerconcluded thatparticipationby supervisors and other exemptedemployees in our Union violates the Act. Under theAct, supervisors are not employees but agents of theemployer.Ifyou feel you do not occupy a position that issupervisoryor exempted in nature,Iwould appreciateyouradvising me in writing your reasons so that wemight re-consider your eligibility.If it can legally be done you may be able to transferyour membership to another U.M.W.A. Local Union.The recording secretary will accommodate any request.At this time it is proposed that the Death BenefitFund be separated from the Union. This will be doneso that supervisors and exempted employees cancontinue to be covered by the Fund without impairingthe legitimacy of the Union.The Fund will have its own officers, to be chosen byitsmembers,to manage its affairs.Untilsuch time asan election of officers can be held,the Plan will bemanaged by Interim Trustees. You should hear fromthemvery shortlyregarding the election of officers.On September 17, 1970, the executive board of Respon-dent Union voted to impose a trusteeship on Local 13410.The Local's officers learned of it the next day. Local 13410immediately filed an injunction suit in the United StatesDistrictCourt for the District of Columbia(Local Union13410,UnitedMine Workers of America v. United MineWorkers ofAmerica,et al.,Civil No. 2778-70). Hearing wasinitially set for October 2, 1970. However, the matter waspostponed, first until October 20 and then until November12. The hearing was eventually held on November 12 and13, 1970. In the meantime, Olds and Krempasky wererequired to give depositions on three different days. Also,the trustees appointed by Respondent Union sought toseize the disaffiliation ballots before they were counted andto take over Local 13410's bankaccounts.These incidentswere also litigated at the hearing. The district court ruledagainstLocal 13410. Local 13410's appeal to the UnitedStates Court of Appeals for the District of Columbia is stillpending. Respondent Fund continued to check off duesfrom the wages of its employees until the Board handeddown its decision in theDenvercaseadoptingTrialExaminer Corenman's order that it cease to give effect toitscheckoffagreementwith Local 13410. It last turnedsuchmoneys over to Local 13410 in September 1970.Those deductions represented dues for August 1970.Respondent Fund has interpleaded in the pending civil suitthe checkoff moneys it retained between September 1970and the Board'sDenvercase decision in August 1971. InDecember 1970, the members of Local 13410 voted tochange its name to United Mine Workers of AmericaWelfare andRetirementFund Employees' Union. OnJanuary 15, 1971, the Local, whatever its present status vis- 372DECISIONS OF NATIONALLABOR RELATIONS BOARDa-visRespondent Union, presented 212 new dues checkoffauthorization cards to Respondent Fund in itsnew name.2.Olds' and Krempasky's travelRobert Olds and Louis Krempasky are longtime employ-ees of Respondent Fund. Olds is a claims examiner in thepension review unit. Krempaskyis a seniorexaminer. Formany years prior to 1970 both, on occasion, performed theduties of field representatives. Field representatives traveltoRespondentUnion's 22 district offices and otherlocations from time to time in order to work with variousrecords of Respondent Union. Respondent Fund's fieldoperations are headed by Harmon Kelley. When Olds andKrempasky, as well as other employees similarly situated,made field trips, they did so at Kelley's direction. When intravel status, field representatives are reimbursed for theiractual expenses. Prior to February 1, 1971, they alsoreceived $10 per day in additional salary. Since February 1,1971, they have received $20 per day.Olds made his last field trip in August 1970; Krempasky,in July. In January 1971 Olds requested a meeting withKelley and Robert Boylan, assistant to the director ofRespondent Fund, on behalf of the field representatives. Itwas held on January 6. The principleissuesdiscussed werethe field representatives' desire for more money fortraveling and the number of days they were required to beon the road. All the field representatives present were givenan opportunity to air their gripes. During thismeeting,Olds pointed out to Kelley that he and the other officers oftheLocal Union had not been sent on field trips sincesummer. Kelley said he had not sent them out because hethought they were busy with union affairs, referring to thedisaffiliation-trusteeship activities detailed in the sectionabove. Boylan said he did not want anyone to thinkRespondent Fund was discriminating against the officersand he would see what could be done to get them fieldassignments.On January 14, 1971, Kelley assigned Olds to visit theofficeofDistrict4 in Uniontown, Pennsylvania, onFebruary 1, and Krempasky to visit the office of District 2in Ebensburg, Pennsylvania, on February 2. In both cases,theirmission was to check hospital cards; i.e., they were tocheck dues records in the respective district offices todetermine whether fund beneficiaries who held cards withwhich they could obtain treatment in thefund's areamedical offices and hospitals were entitled to them. OnJanuary 15, Krempasky's trip was postponed to February16, 1971. Olds, however, went to Uniontown on February 1as scheduled.When Olds walked into District 4's office on February 1,1971, he was met by Cecil Metcalf, District 4's secretary-treasurer.Olds told Metcalf he was present for a hospitalcards check and askedto seeJames Kelly, president ofDistrict 4.When Kelly entered the room, Olds explainedagain that he was present for a hospital cards check. Kellyasked Olds whether he belonged to Respondent Union.(This is the only fact on which there is any conflict in therecord.Kelly testified that he asked the question. Oldstestified that he did not. I credit Kelly over Olds. In anyevent, the point is unimportant, for thereis nodispute thatKelly refused Olds access to District 4's records because ofOlds' role in Local 13410's effort to disaffiliate fromRespondent Union.) Olds said that he did not. Kelly saidthat he would not permit anyone who was not a member ofRespondent Union to use District 4's records. Olds askedand received permission to call Washington. He reportedtoHarmon Kelley what had happened. Kelley instructedOlds to return to Washington. Olds did so.AfterOlds left District 4's office, James Kelly calledEdward Carey, Respondent Union's general counsel, andreported what had happened. Carey called Harmon Kelley.Carey told Kelley that the matter was under considerationby Respondent Union's legal staffand he would notifyKelley when a decision was made. If any decision has sincebeen made by Respondent Union's legal staff about thelegality of the position taken by James Kelly on February1, 1971, it has not been relayed to Respondent Fund. Theposition taken by counsel for Respondent Union at thehearing and in his brief would indicate that at some timenot revealed in the record Respondent Union concludedthat it had a legal right to bar employees of RespondentFund who were not members of Respondent Union fromits records.Olds rendered a written report about what had happenedinDistrict 4's office to Kelley on February 2, 1971. Theydiscussed the situation on February 3. Kelley did notindicate any decision at that time about what RespondentFund's reaction to Respondent Union's position would be.On February 5, 1971, Kelley called Krempasky to hisoffice.He asked Krempasky whether he thought District 2would let him check its records if he made the tripscheduled for February 16 in light of what had happenedtoOlds. Krempasky said he did not know. Kelley askedKrempasky to call John Lease, District 2's secretary-treasurer, inEbensburg,Pennsylvania, and find out.Krempasky talked to Lease later that day. Krempaskyexplained the reason for his call. Lease asked him if he wasamember of Respondent Union. Krempasky said "thecourt" was supposed to rule on that. Lease said that hewould not let anyone look at District 2's records who wasnot affiliated with Respondent Union. He asked Krempa-sky to relaya messagetoKelley that Respondent Fundshould call District 2 in the future before it sent anyoneintoDistrict 2 to check records. Krempasky prorrused todo so. When he reported his conversation with Lease toKelley he did so. On February 9, 1971, Kelley canceledKrempasky's February 16 trip to District 2. Olds, Krempa-sky, and two other employees of Respondent Fund whoare similarly situated, namely, Dickenson and Madden,have not beensenton field trips by Kelley since Olds' tripto Uniontown on February I, 1971, because of the positiontakenby Respondent Union's officials. (Only Olds andKrempaskyare named as discriminatees in the complaint.)B.Analysis and Conclusions1.Cases 5-CB-1162 and5-CB-1163The first two charges filed in Cases 5-CA-5085-1 and5-CA-5085-2 named both Respondent Fund and Respon-dentUnion as "employer." However, proper chargesagainst Respondent Union as a labor organization werenot filed until August 11, 1971, when the first and only EDWARDCAREY, ET AL.,TRUSTEES OF UMW373charges in Cases 5-CB-1162 and 5-CB-1163 were filedand served. The 10(b) date insofar as Respondent Union isconcerned is thus February 11, 1971. The last overt act byan official of Respondent Union occurred on February 5,1971, when John Lease told Louis Krempasky he wouldnot permit Krempasky to work with District 2's records.Therefore, the threshold question in this proceeding is notwhether Respondent Union violated the Act but whetheritsviolation, if any,is of a continuing nature.If it is not,Section 10(b) bars any finding of an unfair labor practice.The General Counsel contends that Respondent Union'salleged violation is of a continuing nature. He argues:While it is true that Respondent Union's demands andaction in refusing access to Olds and Krempaskyprecede the six-month period prior to the filing of thecharge herein, and for that reason cannot form thebasis for finding an unfair labor practice, the GeneralCounsel respectfullysubmits that the actiontaken bythe Respondent Union has caused the Find to refuseto assignthe individuals to field trips; that theirdemands that employees of the Respondent Fund"hostile" to the Respondent Union not be assigned toinspect records in the District Offices have continuedto the present time and that these continuing demandsaremanifest by the failure of the Respondent Unionthrough its legal counsel to subsequently inform theFund of what decision it would ultimately reach.Practical considerations lend additional support forthe conclusion that the charges herein against theUnion were not barred by Section 10(b). It is not onlyreasonable, but a required conclusion, that the Respon-dent Union knew what the result would be from itsactions. Once its policy was announced to the Respon-dentFund, it was aware that no representatives"hostile" to the Respondent Union would be assignedfor field trips. The acts of the Respondent Union,occurring outside the limitations proviso, coupled withthe Respondent Fund's admission that it has refused toassignthe"hostile" representatives to field trapsbecause it would be futile to do so inasmuch as theUnion would not admit them to their offices, demon-strate that the pre-10(b) conduct does not furnish thesole basis for the conduct within the 10(b) period. Cf.Local Lodge No. 1424, I.A.M. v. N. L. R. B.,362 U.S. 411(1960).The General Counsel's argument, it seems to me, missesthe point. The question is not whether Respondent Union'sactions have caused Respondent Fund to deny travel toOlds and Krempasky. Insofar as travel in 1971 isconcerned,Respondent Fund admits it. Nor can theGeneral Counsel profit from "the failure of the Respon-dentUnion through its legal counsel to subsequentlyinform the Fund of what decision it would ultimatelyreach." It is the General Counsel's failure to prove thatRespondent Union arrived at such a high level decisionand conveyed it to Respondent Fund on or after February11, 1971, that creates the 10(b) problem. The question iswhether, absent any evidence on which to base a findingthat Respondent Union adopted James Kelly's and JohnLease'sdecisiontobarOlds and Krempasky fromRespondent Union's records and acted on it within the10(b) period,that decision can be saidto becontinuing innature.I think not.The General Counsel cites two cases in support of hisposition.Both are inapposite.InCartyHeating Corpora-tion,117 NLRB 1417, the General Counsel points to thatpart of the Board's decision which reads, "[the Union]must be deemed responsible for the events,as in the instantcase, that logically follow from such practices."However,CartyHeatingisa pre-BryanMfg. Co. (Local Lodge No.1424, I.A.M. v. N.LR.B.,supra)case in which the factsbear no resemblance to those in this proceeding.There, theBoard'sdecision turned on enforcement of an illegalcontract.The event which took place before the 10(b)period was the discharge of the discriminatee for nonmem-bership in the Union.The event which took place duringthe 10(b) period was the employer's refusal to rehire him.The Board's finding of a violation of Section8(b)(2) and(1)(A) by theUnion was based solely on the latter event asa manifestation of the continuing enforcement of the illegalcontract.Here,there is no continuing contract in effectbetween Respondent Union and Respondent Fund pur-suant to which Respondent Fund decided not to send Oldsand Krempasky on any more field trips, only an arguablyillegalpolicy decision last conveyed to Respondent Fundbefore the 10(b) period and used by Respondent Fundthereafter to justify its treatment of Olds and Krempasky.The secondBoard decisioncitedby the GeneralCounsel,Plumbers Local 214 (D. L. Bradley Plumbing andHeating Co.),131NLRB 942, comes closer to supportinghis argument,but it,too, is clearly distinguishable. It washanded down by the Board following the Supreme Court'sdecision inBryan Mfg. Co., supra,and thus reflects theBoard's interpretation of the landmark decision on thispoint.InBradley Plumbingthe union ordered Bradley toget rid of a nonunion employee, Hall, outside the 10(b)period.Bradley did so one day after the 10(b) periodbegan.In finding that the union was responsible for Hall'sdischarge,the Board relied on the fact that,within the10(b) period,"Bradley[a member of the union] was facedwith disciplinary action because he had been working withHall, and the fact that the [union]refused to refer anyunion members to Bradley until it had held a hearing on itscharges."In discussing the " 'continuingcoercion' theorywhich was rejected by the Supreme Court in theBryancaseand the Board in the subsequentHershey Chocolatecase,129 NLRB 1052," the Board said:InBryan,coercion within the 10(b) period was basedsolelyon the alleged illegality of a union-securityagreementwhich had been entered into with apurported minority union prior to the 10(b) period. InHershey,itwas based on a union's request before the10(b) period began,to discharge certain employees whohad been delinquent in their dues payments but whohad then become fully paid up. In neither case were theunions exerting coercion within the10(b) period; onthe contrary,there could be no coercion in any realsense since the objectives sought by the unions hadalready been attained before the limitation period hadeven begun. 374DECISIONS OF NATIONAL LABORRELATIONS BOARDHere, there is no evidence of any coercion exerted byRespondent Union after Lease talked to Krempasky on thetelephone on February 5, 1971. Indeed, no coercion in anyreal sense was needed thereafter since Respondent Union'sobjective of barring the dissident leaders of Local 13410from its records was achieved on February 9, 1971, still 2days before the 10(b) period began in Cases 5-CB-1162and 5-CB-1163, when Respondent Fund, in the person ofHarmon Kelley, accepted Respondent Union's position bycanceling Krempasky's trip.InBryan Mfg. Co., supra,the Supreme Court held "that afinding of violation which is inescapably grounded onevents predating the limitations period is directly at oddswith the purposes of the Sec. 10(b) proviso" (362 U.S. 41 l,,422).Here,any finding that Respondent Union hasviolated the Act is inescapably grounded on a finding thatwhat it did on February 1 and 5, 1971, outside the 10(b)period, violated Section 8(b)(2) and (1)(A) of the Act. I,therefore, recommend the dismissal of Cases 5-CB-1162and 5-CB-1163 without reaching the question of whetherRespondent Union's acts were, in law, violative.2.Cases 5-CA-5085-1 and 5-CA-5085-2There is, of course, no 10(b) problem withrespect toRespondentFund, for the initialcharges in Cases5-CA-5085-1 and 5-CA-5085-2 were filed and served onMarch 2, 1971. Consequently,findingsof unfair laborpractices by Respondent Fund can be based on any eventsoccurring on or after September 2, 1970. Here,rather, theissue isRespondent Fund's motive fornot sending RobertOlds and Louis Krempasky on field trips,thus reducingtheirsalariesby the extra $10 per day they would haveearned prior to February 1, 1971, and the extra $20 per daythey would have earned after.The travel which Olds and Krempaskyfailed to receiveafter the disaffiliationmovementbegan in midsummer1970 must be divided into two periodsand a different ruleapplied to each. With respect to the period prior to the fieldrepresentatives'meeting with Harmon Kelley and RobertBoylan on January 6, 1971 (for simplicity's sake,"1970"travelasdistinguished from "1971"), there is muchhaggling in the record over whetherthe initiative lies withpart-time field representatives such as Olds and Krempa-sky to ask for trips when they want them or with Kelley toorder them on trips when he needs them and whether Oldsand Krempasky asked for trips or asked to be excusedfrom trips in late 1970. In my view, none of thismaterialhas any value for, even if I credited Olds and Krempasky,itwould still not outweight the testimony of Kelleycorroborated by all witnesses' accounts of what was saidon January 6, 1971, that he did not send Olds andKrempasky on field trips after August and July 1970,respectively, because he thought they were too busy withthe affairs of Local 13410 to be able to leaveWashingtonfor extended periods. And, in any event, the GeneralCounsel's case would stand in no better positionif I wereto find that Kelley was motivated in 1970 by animustoward Olds' and Krempasky'sunion activities than it iswith my finding that he was motivated by a desire to helpthem.With respect to 1971 travel, there is no dispute as toKelley's motive. As Kelleyhimself put it:Q.What did you do in response to Mr. Carey'stelephonecall [on February 1, 19711?A.Well, I knew it would be futile from there on tosend anyone into the field if it was knownthat theywere one of these men that weretryingto form thisindependent union.Ialways thought I was a dedicated employee and Idid not want to waste the Fund's money by sendingpeople into the field, which incidentally does cost aconsiderable sum, and knowing perhaps that he wouldnot be able to fulfill the assignment.So I did not assign them.In summary, Kelley failed to send Olds and Krempaskyon field trips in 1970 because he wanted to avoid hinderingthem in their union activities.He failed to send them in1971 because their union activities had made thempersonaenon grataeto Respondent Union.Denying them the chanceto earn the extra compensation that went with fieldassignmentswas a discrimination.The former motivetended to encourage membership in Local 13410,the latter,to discourage it. In eitherperiod,the requirements of aviolation under Section 8(a)(3) and(1) of the Actwere met.Therefore,Ifind that Respondent Fund violated Section8(a)(3) and (1) of the Act on and after September 2, 1970,by not sending Robert Olds and Louis Krempasky on fieldtrips.Notwithstanding this finding of violationsof the Act, Irecommend the dismissalofCases 5-CA-5085-1 and5-CA-5085-2 also because no meaningful remedy ispossible in this proceeding.The remedywhich is called forisone requiring Respondent Fund to cease and desist fromdiscriminating against Olds and Krempasky by restoringthem to travel status and make them whole for lossessuffered.However,absent an order directing RespondentUnion to permit them to work with its records when theyvisit its field installations, one which cannot be entered inthis proceeding, such an order would require RespondentFund to waste the time of its employees on futile acts. Theorder might be couched simply in terms of making Oldsand Krempasky whole for the extra compensation theyhave lost and will lose in the future without their being senton field trips. The record reveals that in the 5-year periodprior to 1970 (1965-69),for instance,Olds averaged 67days per year on the road, Krempasky, 55. In 1970, Oldstraveledonly 51 days, Krempasky, 37. Such an orderwould require Respondent Fund to pay Olds $10 times thedifference between 67 and 51 and Krempasky $10 timesthe difference between 55 and 37 for the discriminationagainst them in 1970.Itwould also require RespondentFund to pay them each $20 times the number of days theyfailed to travel in 1971 and thereafter.However,such anorder would be punitive with respect to Respondent Fundand a source of unjust enrichment for Olds and Krempa-sky, for it is clear that Olds and Krempasky would not andcould not have earned the sums such a remedy would nowgive them.All that remains is the posting of a notice. Inthis proceeding,a notice would be a sterile document atbest.Itwould not effectuate the purposes of the Act. EDWARDCAREY, ET AL.,TRUSTEESOF UMW375Upon the foregoing findings of fact, and on the entirerecord in this case, I make the following:CONCLUSIONS OF LAW1.Edward R. Carey, Paul Dean and C. S. Davis,Trustees of the United Mine Workers of America Welfareand Retirement Fund, is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2.United Mine Workers of America and Local 13410,United Mine Workers of America, also known as UnitedMine Workers of America Welfare and Retirement FundEmployees'Union, are labor organizations within themeaning of Section 2(5) of the Act.IIn the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.3.By failing to send Robert Olds and Louis Krempa-sky on field trips on and after September 2, 1970, becausethey were engaged in union activities, Respondent Fundhas violated Section 8(a)(3) and (1) of the Act.4.The allegations of the complaint that RespondentUnion has violated Section 8(b)(2) and (1)(A) of the Acthave not been sustained.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I herebyissuethe following recommended: iORDERThe consolidated complaint is dismissed in its entirety.102.48 of the Rulesand Regulations, be adopted by the Board and becomeits findings, conclusions,and order, and all objections thereto shall bedeemed waived for all purposes.